Title: To George Washington from Brigadier General Nathaniel Heard, 14 May 1777
From: Heard, Nathaniel
To: Washington, George



Sir
Pumpton [Pompton, N.J.] May 14th 1777

Yesterday morning the new recruits from Bergen under the Command of Colls Barton & Buskirk—came up to Paramus with about 300 Men—with an intent to Surprize the Detachment I had there—about 70 Men—under the Command of Captains Fell & Berry—The Enemy ariv’d there about the Break of day—and Surround[ed] the Houses our Men had Quarterd at the day before, but Fortunately, Capt. Fell who had receivd Some information of Some of them being

Seen at Hackinsack the Evening before, prudently moved their Quarters about Ten OClock at night—or they Certainly must have fallen into the Enemys hands—The morning being Somwhat Hazy, by which the Enemy coud not know their own Men and Suppose not rightly consulting each other of any Signal—they began a very warm fire at each other and continued Some time—& Capt. Fells Men Still on their backs fireing away—put them in Some confusion—and am inform’d made Coll Barton Trimble and Sware they wold be all Cut off for the Rebels had intirely Surrounded them—when at the Same time it was his own Men. daylight appearing they with Shame found the Error they had committed—and immediately collected in a Body and marchd off—The number they lost cannot assertain—but the inhabitants Saw about Ten of their Men killed and carried off in one Pile—& Several Wounded—amongst which was two of their Captains—and one or two other Officers—There was one out Sentry on our Side killed—and two taken prisoners—one two Horse Team & Some Blankets—taken, which was all the damage Sustain’d on our Side—none wounded.
By every account Capt. Fell and his Men Behaved exceeding well and Harrassed their Rear when they marchd off for four Miles.
Whenever I receivd the Express Capt. Fell Sent immediately Collected all my Men at this place—about 400 and marched of with all expedition—and after marching about 7 Miles, recd information of their being entirely gone off—upon which we return’d—except a reinforcement of 100 Men which I had Orderd the Evening before to be Stationd there—& have this day Sent another Small party down—which will make them about 200 strong.
I am really in great want here of Light Horse Men and would be exceeding glad your Excellency would Order a few—About ten days past I sent an Express to Capt. Nixon at Cranbury—for part of his Troop—agreeable to your Excellencys consent—but Genl Putnam thought he could not Spare any at that time—and have heard nothing from them since. I am sr Your Excellencys Most Obt Servt

Nathaniel Heard

